DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 12/09/2021.
Claims 1, 4-6, 8-10, 12, 13, 19-21, 23, 25-30, and 33 are pending. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/09/2021, with respect to the objection of claims 19, 28, and 30 have been fully considered and are persuasive.  The objection of claims 19, 28, and 30 has been withdrawn.
Applicant’s arguments, see page 9, filed 12/09/2021, with respect to the rejection of claims 9, 10, 26, and 27 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 9, 10, 26, and 27 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 12/09/2021, with respect to the rejection of claims 1, 4-6, 8-10, 12, 13, 19-21, 23, 25-30, and 33 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1, 20, and 28 have been amended to include “wherein the radiation with the second wavelength includes fluorescence radiation and the second wavelength is longer than the first wavelength.” Applicant argues that Wellhoefer does not disclose "an optical filter coupled to a surface of the contact lens, the optical filter being transparent to the therapeutic radiation with the first wavelength and being opaque to radiation with a second wavelength different than the first wavelength" and "wherein the radiation with the second wavelength includes fluorescence radiation". Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent Application Publication 2009/0069794), further in view of Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), and further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459).
Regarding claim 1, Kurtz discloses a contact lens assembly for laser surgery on an eye of a patient (e.g. Abstract; Fig. 23A, B: applanation lens 1730), the contact lens assembly comprising:
a contact lens (Fig. 23B: applanation lens 1730) configured to be positioned in an optical path of therapeutic radiation having a first wavelength (e.g. 1712 Fig 23A, B) directed at the eye (e.g. 1700 Fig 23A, B) of the patient (e.g. Par. [0032], [0116]). 
However, Kurtz does not disclose an optical filter coupled to a surface of the contact lens, the optical filter being transparent to the therapeutic radiation with the first wavelength and being opaque to radiation with a second wavelength different than the first wavelength.
	Wellhoefer, in a similar field of endeavor, discloses an apparatus and method for cutting or ablating corneal tissue of an eye. Wellhoefer discloses an optical filter that is transparent to the therapeutic radiation with the first wavelength and opaque to radiation with a second wavelength different than the first wavelength in order to detect the radiation (e.g. Par. [0019]: “a filter element to block radiation having certain wavelengths whereas other wavelengths are transmitted through the lens”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz to couple the surface of the lens of Kurtz with the optical filter that is transparent to the therapeutic radiation with the first wavelength and opaque to radiation with a second wavelength different than the first wavelength as taught by Wellhoefer in order to provide the predictable results of improving transmission of light by allowing only specific wavelengths through. 
However, Kurtz in view of Wellhoefer does not disclose wherein the radiation with the second wavelength includes fluorescence radiation and the second wavelength is longer than the first wavelength.
Hahn is directed towards a laser-based refractive surgery system. Hahn discloses a filter for eliminating fluorescent radiation emitted from corneal tissue (e.g. Par. [0035]: “interference filter 135 is provided for eliminating fluorescence from the corneal tissue”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter in the invention of Kurtz in view of Wellhoefer to include that the fluorescent radiation is eliminated as taught by Hahn in order to provide the predictable results of blocking the emitted fluorescence radiation and removing noise from the captured data. 
Marcon is provided as an evidentiary teaching  to show that it is known for fluorescence radiation to be longer than therapeutic radiation (e.g. Page 418, Figure 1: the emitted light is a longer wavelength than the excitation light wavelength; Page 418, section titled “Fluorescence-based diagnostics”, first paragraph: “All tissue, when exposed to either ultraviolet or blue light, emits fluorescent light of a longer wavelength (Figure 1).”).  Therefore, the second wavelength of the fluorescent radiation is longer than the first wavelength in the invention of Kurtz in view of Wellhoefer and Hahn. 
Claim 1 is obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 19, Kurtz fails to disclose a method to block fluorescence radiation generated in an eye of a patient by therapeutic radiation emitted by a laser-based ophthalmological surgical system, the method comprising: directing the therapeutic radiation through the optical filter of the contact lens assembly of claim 1 and into the eye of the patient; and blocking, at the optical filter, the fluorescence radiation generated in the eye of the patient from passing through the contact lens assembly. 
Wellhoefer, in a similar field of endeavor, discloses an apparatus and method for cutting or ablating corneal tissue of an eye. Wellhoefer teaches a method comprising:

blocking, at the optical filter, the radiation generated in the eye of the patient from passing through the contact lens assembly (e.g. Par. [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz in view of Wellhoefer, Hahn, and Marcon to include directing the radiation through the optical filter and into the eye, and blocking radiation from passing through the contact lens assembly as taught by Wellhoefer in order to provide the predictable results of providing appropriate radiation therapy to the patient while blocking unwanted radiation.
However, “modified” Kurtz does not disclose the radiation being blocked is fluorescence radiation emitted by the eye. Hahn is directed towards a laser-based refractive surgery system. Hahn discloses the radiation being fluorescence radiation emitted from corneal tissue (e.g. Par. [0035]: “interference filter 135 is provided for eliminating fluorescence from the corneal tissue”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz in view of Wellhoefer, Hahn, and Marcon to include the radiation being fluorescence radiation as taught by Hahn in order to provide the predictable results of blocking the emitted fluorescence radiation and removing noise from the captured data.
Regarding claim 20, Kurtz discloses a laser-based ophthalmological surgical system comprising:
a therapeutic radiation source configured to emit therapeutic radiation (e.g. Fig. 23A,B: laser 1710; Par. [0115]); and
a contact lens assembly optically coupled to the therapeutic radiation source (e.g. Par. [0032], [0116], 1730 Fig. 23 A,B); 

a contact lens transparent to the therapeutic radiation (e.g. Par. [0032]; Par. [0050]). 
	However, Kurtz fails to disclose an optical filter coupled to a surface of the contact lens, the optical filter being transparent to the therapeutic radiation and being opaque to fluorescence radiation. 
Wellhoefer, in a similar field of endeavor, discloses an apparatus and method for cutting or ablating corneal tissue of an eye. Wellhoefer teaches it is known to have an optical filter that is transparent to the therapeutic radiation and opaque to radiation with a second wavelength different than the first wavelength (e.g. Par. [0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz to couple the surface of the lens of Kurtz with the optical filter that is transparent to the therapeutic radiation with the first wavelength and opaque to radiation with a second wavelength different than the first wavelength as taught by Wellhoefer in order to provide the predictable results of improving transmission of light by allowing only specific wavelengths through .
However, Kurtz in view of Wellhoefer fails to disclose wherein the optical filter is opaque to fluorescence radiation, and wherein a wavelength of the fluorescence radiation is longer than a wavelength of the therapeutic radiation. 
Hahn is directed towards a laser-based refractive surgery system. Hahn discloses a filter to block fluorescence radiation emitted from corneal tissue (e.g. Par. [0035]: “interference filter 135 is provided for eliminating fluorescence from the corneal tissue”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz in view of Wellhoefer to include blocking fluorescence radiation as taught by Hahn in order to provide the predictable results of blocking the emitted fluorescence radiation and removing noise from the captured data. 
Marcon is provided as an evidentiary teaching  to show that it is known for fluorescence radiation to be longer than therapeutic radiation (e.g. Page 418, Figure 1: the emitted light is a longer wavelength than the excitation light wavelength; Page 418, section titled “Fluorescence-based diagnostics”, first paragraph: “All tissue, when exposed to either ultraviolet or blue light, emits fluorescent light of a longer wavelength (Figure 1).”).  Therefore the second wavelength of the fluorescent radiation is longer than the first wavelength in the invention of Kurtz in view of Wellhoefer and Hahn. 
Claim 20 is obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 21, Kurtz further teaches a contact lens assembly mount configured to selectively retain the contact lens assembly in the laser-based ophthalmological surgical system (e.g. Par. [0032]; Par. [0050]), wherein the contact lens assembly is disposable and removable (e.g. Par. [0040]; Par. [0044]; Claim 14). 
Claims 4, 6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent Application Publication 2009/0069794), further in view of Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), and further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), as applied to claims 1 and 20 above, and further in view of Barrau et al. (US Patent Application Publication 2017/0274221), hereinafter Barrau.
Claims 1 and 20 are obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claims 4 and 23, Kurtz does not teach the limitation wherein the optical filter has a transmittance of at least 50% with respect to the first wavelength and the optical filter has a transmittance less than 50% with respect to the second wavelength. 
Barrau, in a similar field of endeavor, teaches an optical device. Barrau teaches it is known for the optical filter to have a transmittance of at least 50% with respect to the first wavelength and a transmittance less than 50% with respect to the second wavelength (e.g. Pars. [0018]-[0019]: the transmittance is greater than or equal to 50% of selected wavelengths, and the inhibition of unwanted wavelengths is 60% - 100%, which means transmittance is between 0% - 40%) in order to inhibit the transmission of harmful light (e.g. Abstract; Par. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Kurtz in view of Wellhoefer, Hahn, and Marcon to include the optical filter to have a transmittance of at least 50% with respect to the first wavelength and a transmittance less than 50% with respect to the second wavelength as taught by Barrau in order to provide the predictable results of inhibiting transmission of harmful light (e.g. Abstract). 
Claim 1 is obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 6, Kurtz does not teach the limitation wherein the therapeutic radiation with the first wavelength includes therapeutic radiation with a center wavelength in a range from 520 to 540 nanometers. 
Barrau, in a similar field of endeavor, teaches an optical device. Barrau teaches it is known for the therapeutic radiation to have a center wavelength in a range from 460 to 560 nanometers (e.g. Par. [0014]). 
Barrau discloses the claimed invention except for the center wavelength being in a range from 520 to 540 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Kurtz in view of Wellhoefer, Hahn, and Marcon with the center wavelength being in a range from 520 to 540 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent Application Publication 2009/0069794), further in view of Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), and further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), as applied to claims 1 and 20 above, and further in view of Chiavetta (US Patent Application Publication 2010/0149483). 
Claims 1 and 20 are obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 5, Kurtz fails to teach wherein the fluorescence radiation has a center wavelength in a range from 560 to 580 nanometers. Chiavetta is directed towards optical filters. Chiavetta discloses the radiation having a center wavelength of 564 nm (e.g. Par. [0038]: “a fourth filter configured to selectively block a portion of light centered around 564 nm”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz in view of Wellhoefer, Hahn, and Marcon to include the center wavelength being 564 nm as taught by Chiavetta in order to provide the predictable results of blocking light at the specified wavelength.
Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent Application Publication 2009/0069794), further in view of Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), and further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), as applied to claims 1 and 20 above, and further in view of Legerton et al. (US Patent Application Publication 2012/0120365), hereinafter Legerton. 
Claims 1 and 20 are obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claims 8 and 25, Kurtz does not teach the limitation wherein the optical filter includes a single layer of polymer with a polymer index of refraction n2 that is different than a lens index of refraction n1 of the contact lens and different than a cornea index of refraction n3 of a cornea of the eye of the patient. 
Legerton teaches a method for fabricating a molded contact lens. Legerton discloses the optical filter to include a single layer of polymer with a polymer index of refraction n2 that is different than a lens index of refraction n1 of the contact lens and different than a cornea index of refraction n3 of a cornea of the eye of the patient [Note: The cornea index of refraction is an inherent property of the cornea of the eye.] (e.g. Par. [0009]: the optical filter comprises at least one optical filter; Par. [0114]: the substrate, which includes the optical filter, can be made using polymers using a mold with at least one layer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Kurtz in view of Wellhoefer, Hahn, and Marcon to include the optical filter including a single layer of polymer with a polymer index of refraction n2 that is different than a lens index of refraction n1 of the contact lens and different than a cornea index of refraction n3 of a cornea of the eye of the patient as taught by Legerton in order to provide the predictable results of allowing the treatment provider to monitor the eye.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent Application Publication 2009/0069794), further in view of Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), and further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), as applied to claims 1 and 20 above, and further in view of Mentak (US Patent Application Publication 2007/0004863), and further in view of Kokubu et al. (JP H0713117 B2), hereinafter Kokubu. 
Claims 1 and 20 are obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 12, Kurtz does not teach the limitation wherein the optical filter includes at least one layer of poly(hexafluoropropylene oxide) and at least one layer of phenol-formaldehyde resin. 
Mentak, in a similar field of endeavor teaches methods of making infinite gradient refractive index ophthalmic devices. Mentak teaches it is known to include at least one layer of phenol-formaldehyde resin (e.g. Par. [0031], Table 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Kurtz in view of Wellhoefer, Hahn, and Marcon to include at least one layer of phenol-formaldehyde resin as taught by Mentak in order to provide the predictable results of providing flexibility to the contact lens so that it conforms to the eye and remains fixed during use. 
Kurtz in view of Wellhoefer, Hahn, Marcon, and Mentak does not disclose the optical filter including at least one layer of poly(hexafluoropropylene oxide). 
Kokubu teaches material used for contact lens. Kokubu discloses the contact lens to include a layer of hexafluoropropylene oxide (e.g. Page 3, lines 116-120) in order to increase oxygen permeability (e.g. Page 4, lines 125-129), ease of manufacture, and comfort while wearing (e.g. Page 2, lines 40-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Kurtz in view of Wellhoefer, Hahn, Marcon, and Mentak to include at least one layer of hexafluoropropylene oxide as taught by Kokubu in order to provide the predictable results of increasing oxygen permeability, ease of manufacture, and comfort while wearing, 
Claims 1 and 20 are obvious over Kurtz, Wellhoefer, Hahn, and Marcon as indicated above. Regarding claim 13, Kurtz does not teach the limitation wherein the optical filter includes at least one layer of polymer having at least one of: poly(hexafluoropropylene oxide), poly(tetrafluoroethylene-co-hexafluoropropylene), poly(pentadecafluorooctyl acrylate), poly(octafluoropentyl acrylate), poly(methyl 3,3,3- trfluoropropyl siloxane), poly(pentafluoropropyl acrylate), poly(2-heptafluorobutoxy)ethyl acrylate, poly(chlorotrifluoroethylene), poly(2,2,3,4,4-hexafluorobutyl acrylate), poly(methyl hydro siloxane), poly(methacrylic acid) sodium salt, poly(dimethyl siloxane), poly(trifluoroethyl acrylate), poly(2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate), poly(trifluoroisopropyl methacrylate), poly(2,2,2-trifluoro-1-methylethyl methacrylate), poly(2-trifluoroethoxyethyl acrylate), poly(vinylidene fluoride), poly(2-vinylnaphthalene), poly(N-vinyl carbazole), naphthalene-formaldehyde rubber, phenol-formaldehyde resin, or poly(pentabromophenyl methacrylate).
Mentak, in a similar field of endeavor teaches methods of making infinite gradient refractive index ophthalmic devices. Mentak teaches it is known for the optical filter to include at least one layer of polymer having at least one of: poly(pentadecafluorooctyl acrylate), poly(octafluoropentyl acrylate), poly(pentafluoropropyl acrylate), poly(2-heptafluorobutoxy)ethyl acrylate, poly(chlorotrifluoroethylene), poly(2,2,3,4,4-hexafluorobutyl acrylate), poly(trifluoroethyl acrylate), poly(2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate), poly(trifluoroisopropyl methacrylate), poly(2,2,2-trifluoro-1-methylethyl methacrylate), poly(2-trifluoroethoxyethyl acrylate), poly(2-vinylnaphthalene), poly(N-vinyl carbazole), naphthalene-formaldehyde rubber, or phenol-formaldehyde resin (e.g. Par. [0031], Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz in view of Wellhoefer, Hahn, and Marcon to include the optical filter including at least one polymer layer having the above listed polymers as .
Claims 28, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), and further in view of Kurtz (US Patent Application Publication 2009/0069794). 
Regarding claim 28, Wellhoefer discloses a method to block radiation generated in an eye of a patient by therapeutic radiation emitted by a laser-based ophthalmological surgical system (e.g. Par. [0019]), the method comprising an optical filter, directing the therapeutic radiation into the eye of the patient, the optical filter being transparent to the therapeutic radiation and being opaque to radiation with a second wavelength (e.g. Par. [0019]). 
However, Wellhoefer does not disclose the radiation with the second wavelength being fluorescence radiation, blocking the fluorescence radiation generated in the eye of the patient from passing through the contact lens assembly with the optical filter, wherein a wavelength of the fluorescence radiation is longer than a wavelength of the therapeutic radiation. 
Hahn is directed towards a laser-based refractive surgery system. Hahn discloses a filter to block fluorescence radiation emitted from corneal tissue (e.g. Par. [0035]: “interference filter 135 is provided for eliminating fluorescence from the corneal tissue”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of the invention of Wellhoefer to include blocking fluorescence radiation as taught by Hahn in order to provide the predictable results of blocking the emitted fluorescence radiation and removing noise from the captured data. 
Marcon is provided as an evidentiary teaching  to show that it is known for fluorescence radiation to be longer than therapeutic radiation (e.g. Page 418, Figure 1: the emitted light is a longer wavelength than the excitation light wavelength; Page 418, section titled “Fluorescence-based diagnostics”, first paragraph: “All tissue, when exposed to either ultraviolet or blue light, emits fluorescent light of a longer wavelength (Figure 1).”).  Therefore the second wavelength of the fluorescent radiation is longer than the first wavelength in the invention of Kurtz in view of Wellhoefer and Hahn.
However, Wellhoefer in view of Hahn and Marcon does not disclose directing the therapeutic radiation through a contact lens assembly that includes a contact lens.  
Kurtz, in a similar field of endeavor, discloses an apparatus and method for interfacing with an eye during surgery. Kurtz discloses directing the therapeutic radiation through a contact lens assembly that includes a contact lens (e.g. Par. [0032], [0116], 1730 Figs. 23A,B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wellhoefer in view of Hahn and Marcon to include directing the therapeutic radiation through a contact lens assembly that includes a contact lens as taught by Kurtz in order to provide the predictable results of transmitting the therapeutic radiation to the eye.
Claim 28 is obvious over Wellhoefer, Hahn, Marcon, and Kurtz as indicated above. Regarding claim 29, Wellhoefer further teaches positioning the eye of the patient in direct physical contact with the optical filter of the contact lens assembly (e.g. Par. [0019]; Fig. 3: coupling unit 40 with suction ring 20 attached to the eye 18).
Claim 28 is obvious over Wellhoefer, Hahn, Marcon, and Kurtz as indicated above. Regarding claim 33, Wellhoefer fails to teach removing and disposing of the contact lens assembly from the laser-
Kurtz, in a similar field of endeavor, discloses an apparatus and method for interfacing with an eye during surgery. Kurtz teaches removing and disposing of the contact lens assembly from the laser-based ophthalmological surgical system after therapeutic treatment of a single patient; and installing a new contact lens assembly in the laser-based ophthalmological surgical system in order to reduce cost (e.g. Par. [0040]; Par. [0044]; Claim 14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wellhoefer in view of Hahn, Marcon, and Kurtz to include removing and disposing of the contact lens assembly from the laser-based ophthalmological surgical system after therapeutic treatment of a single patient and installing a new contact lens assembly in the laser-based ophthalmological surgical system as taught by Kurtz in order to provide the predictable results of reducing cost of the device and improving safety of the patient by reducing cross contamination.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wellhoefer (US Patent Application Publication 2014/0364744), further in view of Hahn (US Patent Application Publication 2006/0247608), further in view of Marcon (Marcon, N. "Is Light-Induced Fluorescence Better Than the Endoscopist’s Eye?", Canadian Journal of Gastroenterology and Hepatology, vol. 13, Article ID 406459, 5 pages, 1999. https://doi.org/10.1155/1999/406459), and further in view of Kurtz (US Patent Application Publication 2009/0069794), as applied to claim 28 above, and further in view of Barrau et al. (US Patent Application Publication 2017/0274221), hereinafter Barrau. 
Claim 28 is obvious over Wellhoefer, Hahn, Marcon, and Kurtz as indicated above. Regarding claim 30, Wellhoefer does not teach the limitation wherein the optical filter has a transmittance of at 
Barrau, in a similar field of endeavor, teaches an optical device. Barrau teaches it is known for the optical filter to have a transmittance of at least 50% with respect to a first wavelength and a transmittance less than 50% with respect to a second wavelength (e.g. Pars. [0018]-[0019]: the transmittance is greater than or equal to 50% of selected wavelengths, and the inhibition of unwanted wavelengths is 60% - 100%, which means transmittance is between 0% - 40%) in order to inhibit the transmission of harmful light (e.g. Abstract; Par. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wellhoefer in view of Hahn, Marcon, and Kurtz to include the optical filter to have a transmittance of at least 50% with respect to a first wavelength and a transmittance less than 50% with respect to a second wavelength as taught by Barrau in order to provide the predictable results of inhibiting transmission of harmful light (e.g. Abstract).
Allowable Subject Matter
Claims 9, 10, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McPherson (US Patent Application Publication 2018/0203171) teaches optical filters that provide regulation and/or enhancements to the color appearance of light. 
Sumiya (US Patent 5,549,599) teaches an apparatus for laser surgery on a cornea with blocking of fluorescence emitted from the eye. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792